SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

933
CAF 10-00915
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF JACOB E.
---------------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

VALERIE E., RESPONDENT-APPELLANT.


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR RESPONDENT-APPELLANT.

JAMES B. DOYLE, III, BATH, FOR PETITIONER-RESPONDENT.

DEETZA G. BENNO, ATTORNEY FOR THE CHILD, BATH, FOR JACOB E.


     Appeal from an order of the Family Court, Steuben County (Peter
C. Bradstreet, J.), entered March 23, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated respondent’s parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order terminating
her parental rights with respect to her son who is the subject of this
proceeding on the ground of permanent neglect and transferring
guardianship and custody to petitioner. We conclude that Family Court
properly granted petitioner’s motion pursuant to Family Court Act §
1039-b seeking to be relieved of the requirement that it make
reasonable efforts to reunite the child with the mother. Petitioner
established by the requisite clear and convincing evidence that the
parental rights of the mother with respect to the son’s half sibling
had been involuntarily terminated (see § 1039-b [b] [6]; Matter of
Sasha M., 43 AD3d 1401, 1402, lv denied 10 NY3d 702), and that the
mother had repeatedly failed to cooperate with programs intended to
address her alcohol, substance abuse and mental health issues. In
response, the mother failed to establish that requiring petitioner to
make reasonable efforts to reunite her with her son “would be in the
best interests of the child, not contrary to the health and safety of
the child, and would likely result in the reunification of [the
mother] and the child in the foreseeable future” (§ 1039-b [b]; see
also Sasha M., 43 AD3d at 1402). We have reviewed the mother’s
remaining contentions and conclude that they are without merit.

Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court